Thornton, J., dissenting.
I dissent. I adhere to the opinion drawn by me in this case when in Department Two.
The evidence shows clearly that Mullany had no interest in the undertaking assigned to him, but to hold it for John Grant. He thus became John Grant’s trustee or agent, and if either, he could not assign without the consent of Grant. I know of no rule of law which empowers an agent, without authority of his principal, to substitute another agent in his place, or a trustee by his conveyance or assignment to put another person in his ' place as trustee, without the consent of the beneficiaries.
Mrs. Grant, the plaintiff, was not an innocent purchaser. The evidence on this point is clear and distinct that she paid nothing for the thing assigned to her. She could not, then, be an innocent purchaser, but took with notice of all outstanding equities.
Mullany could maintain the action, but his assignee could not.
As to the question of pleading that the plaintiff is not the real party in interest, it is set up in the answer of the defendant Mallon that the plaintiff is not the real party in interest, and that Mullany is. The answer in this regard is sufficient.
The citation from Pomeroy on Remedies and Remedial Rights, section 132, applies as between Hughes, Mullany’s assignor, and Mullany. In my judgment it has no application between Mullany and the plaintiff.
The following is the opinion of Mr. Justice Thornton, above referred to, rendered in Department Two, on the 1st of June, 1888: —
Thornton, J.
The evidence in this case shows that Mullany, the assignor of the plaintiff, held the under*267taking assigned to him for John Grant; that John Grant was the owner of the undertaking, and that Mullany held the legal title to it for him. The evidence further shows that after John Grant’s death Mullany assigned it to his widow, the plaintiff herein.
We are satisfied from the evidence that the plaintiff was not the purchaser for value of the instrument assigned, and further that she was a purchaser with notice of John Grant’s title. In fact, we cannot see how she could have been, under the evidence, a purchaser without notice of the character of the title of her assignor, Mullany.
On John Grant’s death, the undertaking in suit here passed to his administrator or executor. Mullany then held the legal title to the undertaking in trust for the personal representative of John Grant, and had no right to assign to Grant’s widow. The plaintiff has no title on which she can recover,